IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31249
                          Summary Calendar


     BALRAM RAMSUKH,

                                             Petitioner-Appellant,

           versus

     IMMIGRATION AND NATURALIZATION SERVICE,

                                             Respondent-Appellee.



           Appeal from the United States District Court
               for the Western District of Louisiana
                        USCA No. 98-CV-1849


                          November 23, 1999

Before GARWOOD, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:1

     Petitioner-appellant Balram Ramsukh (Ramsukh) appeals the

district   court’s   dismissal   of   his   habeas   petition   filed   in

September 1998 under 28 U.S.C. § 2241 complaining of his detention

by the Immigration and Naturalization Service (INS).

     Ramsukh alleged that he is a native and citizen of Grenada who

has been in the United States since his original entry in 1983,

that in August 1993 he was convicted of carrying a concealed

firearm and aggravated assault with a firearm, that he was taken


     1
      Pursuant to 5TH CIR. R.4 7.5 the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
into INS custody in July 1994, that in August 1994 an Immigration

Judge ordered him deported to Grenada, that he filed for habeas

relief in September 1996 which Judge Haik (United States District

Judge, Western District of Louisiana, sitting in the Lafayette-

Opelousas Division) denied in August 1997, and that “Petitioner has

been continuely (sic) detained by INS, and INS officials are not

making any effort to deport Petitioner” and that “Petitioner has

co-operated with INS officials and has done everything he can to

help with his deportation, but yet the INS cannot deport him.”                        We

construe    this     habeas    petition         as   only    challenging      Ramsukh’s

continued detention, not the order deporting him; the magistrate

judge    similarly     construed      the       petition     and   Ramsukh     did   not

challenge that construction of it below and has not challenged it

on appeal.

      The   magistrate        judge   recommended           that   the   petition     be

dismissed for want of jurisdiction, concluding that jurisdiction

was precluded by 8 U.S.C. § 1252(g).                   Ramsukh filed objections to

the report. The district court (Chief Judge Little, sitting in the

Alexandria Division of the Western District of Louisiana) adopted

the     magistrate    judge’s     report         and     dismissed    the     petition,

concluding     “[t]his        court    lacks           jurisdiction      to    consider

petitioner’s writ of habeas corpus.”

      Neither the INS nor any other respondent was ever served with

or had notice of the petition and neither entered any appearance or

made any filing in the court below. Following this appeal, the INS,

at the request of this Court, has filed a brief in this Court.


                                            2
     Under our recent holding in Zadvydas v. Underdown, 185 F.3d
279, 285-86 (5th Cir. 1999), the district court erred in holding

that it lacked jurisdiction to consider the petition.

     With respect to the merits (if any) of the instant habeas we

note that we stated in Zadvydas:

     “We hold that the government may detain a resident alien
     based on either danger to the community or risk of flight
     while good faith efforts to effectuate the alien’s
     deportation continue and reasonable parole and periodic
     review procedures are in place.” Id. at 297.

We also note in this connection that the magistrate judge’s June

1997 report and recommendation in Ramsukh’s above-mentioned prior

habeas, a copy of which he has attached to his appellant’s brief in

this appeal, details the INS’s extensive efforts to effectuate

Ramsukh’s deportation and his multiple failures to cooperate with

the INS, and determines “that petitioner is not eligible for

release . . . due to petitioner’s failure to cooperate with INS

officials,” citing, among other authorities, Balogun v. INS, 9 F.3d
347, 350-51 (5th Cir. 1993).

     While the foregoing suggests that Ramsukh’s petition is or

will ultimately be determined to be wholly lacking in merit, we

believe that sound and orderly judicial procedure counsel remand to

the district court to address in the first instance the merits, if

any, of the petition.

     Accordingly, the judgment of the district court dismissing the

habeas petition for want of jurisdiction is vacated and the cause

is remanded.

                        VACATED and REMANDED


                                 3
4